Citation Nr: 0304754	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-24 665	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss, prior to November 9, 1999.

2.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss, from November 9, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from July 1950 to 
July 1954 with subsequent National Guard and Army Reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the RO, which assigned a 20 percent rating for bilateral 
hearing loss, effective from November 9, 1999.  The veteran 
perfected an appeal of the effective date assigned for the 
award of a 20 percent rating for this disability.

The Board observes that in a January 2000 rating decision, 
the RO granted service connection for bilateral hearing loss, 
evaluated as noncompensable, effective from May 11, 1987.  In 
a March 2000 statement, the veteran indicated his 
disagreement with the noncompensable rating and noted that a 
VA Form 4107, which explained his appellate rights had not 
been provided.  Thus, the Board accepts the March 2000 
statement as a timely filed notice disagreement with respect 
to the assigned noncompensable rating.  By a rating decision, 
dated in September 2000, the RO assigned a 20 percent rating 
for the veteran's bilateral hearing loss, effective from 
November 9, 1999.  The RO received the veteran's notice of 
disagreement contesting the effective date assigned for the 
20 percent rating in October 2000.  The veteran submitted a 
VA form 9, substantive appeal, in December 2000.  He 
indicated that his hearing loss warranted a 30 percent 
rating.  In April 2002, the RO mailed the veteran a statement 
of the case on the issue of entitlement to a higher rating 
for bilateral hearing loss, rated 20 percent disabling.  The 
RO, by mailing the veteran a statement of the case on the 
issue of entitlement to a higher rating for bilateral hearing 
loss, cured its procedural defect.  Therefore, all elements 
necessary for a perfected appeal on the issue of entitlement 
to an initial higher evaluation for bilateral hearing loss 
have been completed.  See Archbold v. Brown, 9 Vet. App. 124 
(1996).  

The Board notes that this is an initial rating case, and as a 
result consideration must been given to "staged ratings" 
since service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  In this regard, the 
veteran's claim for an earlier effective date for the 
assignment of the 20 percent rating for bilateral hearing 
loss will be addressed when adjudicating the claim for a 
higher rating.  Given the foregoing, the Board has framed the 
issues as listed on the cover sheet of this decision.  

In November 2002, the Board received a letter from the 
veteran in which he informally raised a claim for a total 
disability rating based on individual unemployability.  Such 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran filed his initial application for service 
connection for bilateral hearing loss on May 11, 1987.

2.  In a January 2000 decision, service connection for 
bilateral hearing loss was granted, evaluated as 
noncompensable, effective May 11, 1987.

3.  In September 2000, the RO assigned a 20 percent rating 
for bilateral hearing loss, effective November 9, 1999.  The 
higher rating was based on the amended June 1999 hearing loss 
rating criteria.

4.  From May 11, 1987 to November 8, 1999, the veteran's 
bilateral hearing loss was reflective of letter designations 
of C for the right and left ear.

5.  From November 9, 1999, literal letter designations 
translate to a 40 percent rating. 




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for bilateral 
hearing loss, effective from May 11, 1987, have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, Tables VI, VII 
(Prior to December 18, 1987); 38 C.F.R. § 4.85, 4.86 (2002).

2.  The criteria for a 40 percent rating for bilateral 
hearing loss, effective from November 9, 1999, have been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, Tables VI, 
VII (Prior to December 18, 1987); 38 C.F.R. § 4.85, 4.86 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The veteran has prosecuted his claim since 1987.  He appealed 
the June 1987 RO's denial of his claim of service connection 
for bilateral hearing loss.  Service connection was 
subsequently granted and a noncompensable rating assigned.  
The veteran appealed for a compensable rating.  The RO 
subsequently assigned a compensable (20 percent) rating for 
bilateral hearing loss and the veteran appealed for an 
earlier effective date for the award, as well as for a higher 
rating.  As noted in the introduction, the veteran's 
contentions require the Board to now apply the holding in 
Fenderson as it pertains to staged ratings.  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were provided with a copy 
of the appealed January 2000 and September 2000 rating 
decisions, a November 2000 statement of the case, and 
supplement statements of the case dated in January and April 
2002.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

During an August 1990 Board hearing, the veteran was informed 
of the assistance VA would provide (i.e., the evidence that 
they would try to obtain) in an effort to substantiate his 
claim.  In September and December 1994 letters, the RO 
informed the veteran, in essence, that he had a 
responsibility to submit all treatment records pertaining to 
his hearing loss since service.  The Board remanded the claim 
in June 1997.  At that time, he was informed that VA would 
assist him by scheduling him for a VA examination.  The Board 
observes that the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in an effort to substantiate 
his claim.  See Quartuccio v. Prinicipi, 16 Vet. App. 183 
(2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, including VA and private examinations, and 
assertions made by the veteran and his representative in 
support of his claim.  The veteran has stated in the course 
of his appeal that he was unable to obtain any additional 
medical records.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law, and adjudication of the claim for higher initial 
ratings for bilateral hearing loss poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


II.  Factual Background

On May 11, 1987, the veteran filed a claim of service 
connection for bilateral hearing loss.  In June 1987, the RO 
denied the claim.  The veteran appealed the claim to the 
Board.  The Board remanded the claim to the RO in October 
1990 and in June 1997.  The RO, in January 2000, granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating, effective from May 11, 1987 (the date 
of the veteran's claim for service connection).  The 
noncompensable rating was based primarily on May 1994 VA 
audiometric studies.  These studies showed that the veteran 
had pure tone thresholds of the right ear of 45, 50, 45, 65, 
and 80 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 45, 
45, 45, 55 and 70 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  Speech recognition scores were 88 
percent on the right and 98 percent on the left.  The veteran 
disagreed with the RO's assignment of the noncompensable 
rating and submitted medical evidence in support of his 
contention.  He submitted a November 1999 audiological 
report.  The RO determined that findings on the report 
demonstrated that the veteran was entitled to a 20 percent 
rating based on new regulations which became effective on 
June 10, 1999.  The RO noted that the November 1999 
audiological report showed that the veteran had pure tone 
thresholds of the right ear of 60, 65, 65, and 75 decibels at 
500, 1000, 2000, and 4000 hertz, respectively.  They also 
noted that the report showed that pure tone thresholds of the 
left ear were 60, 60, 65 and 70 decibels at 500, 1000, 2000, 
and 4000, hertz, respectively.  Additionally, it was noted 
that speech recognition was 76 percent on the right and 84 
percent on the left.  

The record contains audiological studies prior to September 
1999.  The first of these studies was in November 1985.  Such 
studies revealed that the veteran had pure tone thresholds of 
the right ear of 45, 50, 45, 65 and 60 decibels at 500, 1000, 
2000, 3000, and 4000, hertz, respectively.  Pure tone 
thresholds of the left ear were 40, 45, 50, 60 and 70 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Speech recognition scores were 96 percent on 
the right and 100 percent on the left.  Audiologic studies in 
May 1993 revealed pure tone thresholds of the right and the 
left ear.  However, speech recognition scores were not 
recorded.  The last audiological report prior to September 
1999 is dated in May 1994.  As noted earlier, this report was 
the primary basis for the assignment of a noncompensable 
rating.

Subsequent to the September 1999 audiological examination, 
the veteran underwent a VA examination in August 2000.  The 
studies showed that the veteran had pure tone thresholds of 
the right ear of 55, 60, 65, 70, and 70 decibels at 500, 
1000, 2000, 3000 and 4000 hertz, respectively.  The average 
right pure tone threshold was 66.  Pure tone thresholds of 
the left ear were 60, 60, 65, 70 and 70 decibels at 500, 
1000, 2000, 3000, and 4000 hertz, respectively.  The average 
left pure tone threshold was 66.  Speech recognition scores 
were 86 percent on the right and 90 percent on the left.

III.  Analysis

The veteran contends that he is entitled to increased initial 
ratings for bilateral hearing loss.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

As previously noted, this is an initial rating case, and 
consideration must be given to "staged ratings" since service 
connection was made effective (i.e., different percentage 
ratings for different periods of time).  Fenderson v. West, 
12 Vet.App. 119 (1999). 

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs have been twice amended since 
the veteran's May 1987 claim.  The first amendment was 
effective December 18, 1987, and the second was more recently 
amended, effective June 10, 1999.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply unless Congress provided otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the regulations in effect prior to December 18, 1987, 
evaluations for bilateral hearing loss ranged from 
noncompensable to 80 percent based on organic impairment of 
hearing acuity within the conversational voice range (500, 
1,000, and 2,000 frequencies) as measured by controlled 
speech reception tests or puretone audiometry reported as a 
result of VA regional office or authorized audiology clinic 
examinations.

Under 38 C.F.R. § 4.85, if the results of controlled speech 
reception tests are used, the letter, A through F, 
designating the impairment in efficiency of each ear 
separately will be ascertained from Table VI.  The percentage 
evaluation will be found in Table VII by intersecting the 
horizontal row (pertaining to the ear with better hearing) 
with the vertical row (pertaining to the ear with poorer 
hearing).  38 C.F.R. §§ 4.85, 4.87 (effective prior to 
December 18, 1987).

If the results of puretone audiometry are used, the 
equivalent literal designation for each ear, separately, is 
ascertained from Table VII, and the percentage evaluation 
determined in the same manner as for speech reception 
impairment.  Specifically, the percentage of the overall 
evaluation is determinable from Table VII by intersecting the 
horizontal row appropriate for the literal designation for 
the ear having the better hearing and the vertical column 
appropriate to the literal designation for the ear having the 
poorer hearing. Id.

Under the regulations in effect from December 18, 1987 to 
June 9, 1999, Evaluations of bilateral defective hearing 
range from noncompensable to 100 percent.  This is based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  The Board notes that 
this is the basic method for rating hearing loss, both before 
and since the June 10, 1999 regulatory revision.

Prior to June 1999, the regulation provided that Table VIa 
was to be used only when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85(c) 
(effective before June 10, 1999).

The rating criteria, effective June 10, 1999, contain a new 
regulation, 38 C.F.R. § 4.86 (2000), concerning evaluation of 
exceptional patterns of hearing impairment.  Such regulation 
provides:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Based on the audiological studies of record, the criteria in 
effect prior to December 1987 is most favorable to the 
veteran as it allows the greater benefit.  When applying the 
rating criteria for hearing loss which was in effect prior to 
December 1987, to the results of the November 1985 and May 
1994 audiological examinations, the veteran is assigned 
literal designations of C for the right ear and C for the 
left ear.  Such translates to a 20 percent rating.  Although 
the November 1985 audiological results were more than one 
year prior to the time the veteran filed his claim of service 
connection, the evidence, when applying the benefit-of-the-
doubt doctrine, tends to indicate that his hearing impairment 
met the criteria of a 20 percent rating at the time of his 
initial claim of service connection.  In this regard, the 
veteran asserted that he had significant hearing loss and 
subsequent examination in May 1994 continued to show that he 
met the criteria for a 20 percent rating under the rating 
criteria in effect prior to December 1987.  Thus, it is 
determined that effective from May 11, 1987, the veteran's 
bilateral hearing loss warrants a 20 percent rating.  If the 
rating criteria in effect from December 1987 were applied to 
the November 1985 and May 1994 audiological studies, 
noncompensable ratings would be assigned.

The claims file contains two other audiological reports, one 
dated in November 1999 and the other dated in August 2000.  
The findings of these reports when applied to the rating 
criteria in effect prior to December 1987 are also most 
favorable to the veteran.  In this regard, the November 1999 
findings equate to a literal designation of letter E for the 
right ear and letter D for the left ear.  Such translates to 
a 40 percent rating under the criteria in effect prior to 
December 1987.  The results of the August 2000 VA audio 
studies shows that the veteran is assigned a letter D for the 
right ear and a letter D for the left ear which also 
translates to a 40 percent rating.  Thus, effective from 
November 1999, the veteran's bilateral hearing loss warrants 
a 40 percent rating under the rating criteria prior to 
December 1987.  With respect to the rating criteria in effect 
subsequent to December 1987, the Board notes that the results 
of the November 1999 audiological studies are inadequate for 
rating purposes.  In this respect, the results of the 
November audiological studies do not include any decibel 
findings at 3000 hertz.  When applying the rating criteria in 
effect from December 1987 to the August 2000 audio findings, 
the veteran is assigned a noncompensable rating.

The Board finds it noteworthy to mention that Table VIa is 
not for application under the regulations effective prior to 
June 10, 1999.  In this regard, it was never certified that 
there were language difficulties or inconsistent speech 
audiometry scores that made the use of both puretone average 
and speech discrimination inappropriate.  Moreover, with 
respect to Table VIa of the June 1999 amended regulations, 
the audiometric findings would warrant a rating of 20 percent 
effective from June 10, 1999 (date of the amended 
regulations) See 38 C.F.R. § 3.3114.  This is the lessor 
benefit, as a higher 40 percent rating is assigned effective 
in November 1999, under the regulations in effect prior to 
December 1987.

In sum, the veteran's service-connected bilateral hearing 
loss is assigned a 20 percent rating effective from May 11, 
1987 and effective from November 9, 1999, a 40 percent rating 
is assigned.




ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent rating for bilateral hearing, 
effective from May 11, 1987, is granted.

Subject to the provisions governing the award of monetary 
benefits, a 40 percent rating for bilateral hearing loss, 
effective from November 9, 1999, is granted. 



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

